     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


HERICO ANDRADE,               )
                              )
          Petitioner          )
                              )
v.                            )       CIVIL ACTION NO.
                              )       20-10733-DPW
SUPERINTENDENT SEAN MEDEIROS, )
                              )
          Respondent.         )


                        MEMORANDUM AND ORDER
                          September 9, 2021

     This federal habeas corpus petition under 28 U.S.C.

§ 2254 arises from the June 2015 state court conviction of

Herico Andrade for first degree murder.      During Mr. Andrade’s

trial, the prosecutor successfully introduced grand jury

testimony as prior inconsistent statements for several witnesses

who the judge determined to be feigning memory loss.        The

prosecutor used leading questions to present and inquire about

the grand jury testimony, but the trial court rejected Mr.

Andrade’s argument that this questioning technique was improper.

After the Massachusetts Supreme Judicial Court affirmed his

conviction, Mr. Andrade sought relief through a writ of habeas

corpus in this Court.

     Mr. Andrade contends that by allowing the grand jury

testimony to be considered as substantive evidence, the trial

court created an unforeseeable exception to a state common-law
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 2 of 24



rule and retroactively applied that newly fashioned exception to

his case, in violation of his due process rights under the Fifth

Amendment and his Confrontation Clause rights under the Sixth

Amendment, as made applicable to state courts by the Fourteenth

Amendment of the United States Constitution.       The Respondent

custodian, the Superintendent of the Massachusetts Correctional

Institution at Norfolk, has moved for judgment on the pleadings,

arguing that the underlying claims have not been exhausted in

the state courts, have been procedurally defaulted, and in any

event fail on the merits.    I conclude that Mr. Andrade has not

met the demanding burden required of state habeas corpus

petitions and consequently will grant Respondent’s motion.

                            I. BACKGROUND

A.   Factual Background

     In a federal habeas corpus proceeding challenging a state

conviction, state court determinations of fact are presumed to

be correct, and the petitioner has the burden of rebutting that

presumption by clear and convincing evidence.       See 28 U.S.C. §

2254(e)(1).   Mr. Andrade disputes what he contends were three

determinations of fact adopted by the SJC.       I note those

instances in footnotes below and find them procedurally

defaulted and thus immaterial to the substantive merits of

petitioner’s claims.   See infra notes 2, 3 & 4.




                                   2
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 3 of 24



     On April 4, 2011, a vehicle carrying Mr. Andrade and others

stopped in front of a house in Brockton, where several people

were gathered.   One of the men standing outside approached the

car and argued with Mr. Andrade.       Mr. Andrade said, “I’ll go and

come back,” and the vehicle pulled away.       About thirty-three

minutes later, shots were fired in the same location.         The

victim, Jose Lobo, was found lying on the front porch with a

gunshot wound to his head.    He was pronounced dead at the

hospital.

     Surveillance video showed two individuals approaching the

area on foot and reaching for their waistbands around the time

of the shooting; the video then showed the individuals fleeing

the scene moments later.    A witness, Antonio Silva, saw two

individuals running away from the scene, one of whom he

identified as Mr. Andrade.    Mr. Silva also noted that Mr.

Andrade carried a revolver while running away.       A baseball hat

containing Mr. Andrade’s DNA was found on the street in front of

the porch where Mr. Lobo was killed.

     Mr. Andrade was questioned by Brockton police a few days

after the murder.   During that interview, he admitted to being a

passenger in the vehicle that stopped near the group on the

night of the shooting, but he denied being present at the time

of the shooting.    Approximately one and a half weeks later, Mr.




                                   3
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 4 of 24



Andrade left the United States.     He was indicted for murder and

arrested when he returned to the country, almost a year later.

B.   Procedural History

     1.   Trial

     At trial, four witnesses called by the Commonwealth claimed

that they could not remember testimony they had given to the

grand jury.   The judge found that three of the witnesses,

including Mr. Silva, were feigning memory loss.1       Consequently,

the judge allowed the Commonwealth to introduce grand jury

testimony by the three witnesses as admissible prior

inconsistent statements that could be considered substantively.

     When reading the grand jury testimony into the record, the

prosecutor presented the relevant excerpts punctuated by live

questions to the witness about whether he or she recalled giving

that portion of the testimony.2     Mr. Andrade did not object to

this questioning technique while it was happening, but at the




1 As to the fourth witness, the Judge found that given certain
problems with the witness’s comprehension of the English
language at the time his grand jury testimony occurred, the
record of his grand jury testimony did not reliably reflect what
he heard and understood from the questions he was asked.
2 Mr. Andrade disputes this characterization of the prosecutor’s

questioning technique as an unreasonable determination of fact.
He argues that because the grand jury testimony was read along
with the leading questions, the grand jury testimony cannot be
separated from the questions. I do not reach the merits of this
claim because it has been procedurally defaulted. See infra
Section III.B. Consequently, I make no finding as to the
reasonableness of this factual determination by the SJC.

                                   4
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 5 of 24



close of evidence he moved for a required finding of not guilty.

He argued that under common law, the prosecutor’s leading

questions could not be considered as substantive evidence, and

therefore there was insufficient evidence to find him guilty.

     The trial judge denied Mr. Andrade’s motion, finding that

the prosecutor’s method of questioning was “sufficient” to allow

the jury to consider the grand jury testimony substantively.

The judge instructed the jury that questions put to witnesses

were not separately evidence but that the grand jury testimony

actually given by each witness framed by those questions could

be considered for its substantive value.

     2.   SJC Appeal and Petition for Rehearing

     On appeal to the SJC, Mr. Andrade argued that the trial

court judge erred in treating the grand jury testimony as

substantive evidence and instructing the jury to do the same,

citing for the first time Commonwealth v. Judge, 650 N.E.2d

1242, 1254 n.12 (Mass. 1995) (upholding jury instruction that

facts suggested in leading questions answered in the negative

are not evidence).   The SJC on December 21, 2018 held that

because Mr. Andrade did not object during the prosecutor’s

questioning, he failed to preserve his claim.3       Commonwealth v.


3 Mr. Andrade argues that the SJC’s finding that he “waived his
right not to be convicted on suggestions in leading questions
that were incapable of producing evidence under existing law” is
an unreasonable determination of the fact. As discussed below

                                   5
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 6 of 24



Andrade, 113 N.E.3d 317, 320 & n. 2 (Mass. 2018).        As a result,

the SJC only reviewed Mr. Andrade’s claims for a substantial

likelihood of a miscarriage of justice.      Id.   The SJC concluded

that “although the method the Commonwealth used to introduce the

evidence was somewhat unusual, the testimony was properly

admitted for substantive purposes.      There was no error.”     Id.;

see also id. at 322 (“prosecutor’s method was unconventional”).

     After concluding that the requirements for establishing a

prior inconsistent statement had been met, the SJC noted that

“[i]t would have been apparent to the jurors at the time, as it

is apparent to us now, that the prosecutor was reading relevant

excerpts from grand jury testimony into the record, and

occasionally asking each witness whether he or she recalled the

testimony.”4   Id.   Therefore, the SJC concluded the trial judge

did not err, and the grand jury testimony was properly admitted

as substantive evidence.    The SJC nevertheless cautioned about

what it perceived to be possible confusion caused by this

technique and recommended that parties read testimony directly




in Section III.B, I disagree because this determination
regarding waiver was essentially a determination of the legal
issue of procedural default.
4 Mr. Andrade argues that the SJC’s use of the word

“occasionally” here is an unreasonable determination of fact,
because the prosecutor asked such questions one hundred times.
I do not reach the merits of this claim because it also was
procedurally defaulted. Consequently, I make no finding as to
the reasonableness of this factual determination by the SJC.

                                   6
       Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 7 of 24



into the record in the future.       Id.   The SJC in its opinion also

rejected a Confrontation Clause claim raised by Mr. Andrade.

Id. at 321.

       Mr. Andrade timely petitioned the SJC for rehearing,

arguing that by allowing the admission of the grand jury

testimony for substantive purposes, the trial court created an

exception to the common-law rule reflected in the Judge

footnote, 650 N.E.2d at 1254 n. 12, that leading questions are

not evidence.    In addition, he claimed that the prosecutor’s

method of questioning prevented defense counsel from conducting

an effective cross-examination of the witnesses.          The SJC denied

the petition for rehearing without issuing an additional

opinion.

       3.   Habeas Corpus Petition

       Mr. Andrade filed this petition for habeas corpus in this

Court under 28 U.S.C. § 2254 on April 14, 2020.          He contends

that by allowing the grand jury testimony to be considered as

substantive evidence, the trial court improperly altered

retroactively the common law rule recognized by the footnote in

Judge and that this was contrary to clearly established federal

law.    See Rogers v. Tennessee, 532 U.S. 451, 462 (2001)

(concluding that retroactive application of alteration of common

law rule violates due process when “unexpected and indefensible

by reference to the law which had been expressed prior to the


                                     7
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 8 of 24



conduct in issue”); Bouie v. City of Columbia, 378 U.S. 347, 354

(1964) (holding that retroactive application of unforeseeable

judicial construction of criminal statute violates Due Process

Clause).5    He also claims that the prosecutor’s leading questions

about the grand jury testimony violated his Sixth Amendment

Confrontation Clause right to cross-examine the witnesses.

     Respondent for his part moves for judgment on the

pleadings, arguing that Mr. Andrade has failed to exhaust his

improper retroactivity claim and that the SJC determined that

there was procedural default, which would bar review on the

merits in federal court as an adequate and independent state law

ground.     Most fundamentally, Respondent maintains that the

retroactivity claim fails on the merits because the SJC

reasonably applied relevant Supreme Court precedents.

                        II. STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) governs federal court review of habeas corpus

applications brought by petitioners in state custody.         28 U.S.C.

§ 2254(d).    Under that statute’s “peculiarly deferential

standards,” I may not grant an application for a writ of habeas

unless the adjudication of a claim on the merits in state court




5 The Parties characterize Petitioner’s retroactivity contention
as a Bouie claim, but as an alleged alteration of a common law
rule, it is more precisely characterized as a Rogers claim.

                                   8
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 9 of 24



(1) was contrary to or involved an unreasonable application of

clearly established federal law or (2) was based on an

unreasonable determination of facts.      Cronin v. Comm’r of Prob.,

783 F.3d 47, 50 (1st Cir. 2015); 28 U.S.C. § 2254(d).         This

standard presents a demanding burden for state petitioners for

federal habeas corpus relief.     See Cooper v. Bergeron, 778 F.3d

294, 299 (1st Cir. 2015).

     On the first prong, clearly established federal law “refers

to the holdings, as opposed to the dicta, of [the Supreme]

Court’s decisions as of the time of the relevant state-court

decision.”   Lockyer v. Andrade, 538 U.S. 63, 71 (2003) (quoting

Williams v. Taylor, 529 U.S. 362, 412 (2000)).       To demonstrate

that the state court decision was contrary to or an unreasonable

application of federal law, a petitioner “must show that the

state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.”       Harrington v.

Richter, 562 U.S. 86, 103 (2011).      In evaluating the

reasonableness of a rule’s application, a court must “consider[]

the rule’s specificity.    The more general the rule, the more

leeway courts have in reaching outcomes in case-by-case

determinations.”   Id. at 101 (quoting Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)).


                                   9
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 10 of 24



     On the second prong, state court determinations of fact are

presumed to be correct.    28 U.S.C. § 2254(e).      The petitioner

has the burden of rebutting that presumption by clear and

convincing evidence.    Id.

                              III. ANALYSIS

     Respondent contends that Mr. Andrade has not exhausted his

improper retroactivity claim in the state courts and that the

SJC’s ruling that there was a procedural default bars federal

review of the claim because the decision rests on an independent

and adequate state ground.

     Although I conclude that Mr. Andrade has exhausted his

state remedies for the retroactivity claim, I do not, except in

the alternative, need to reach the merits because the SJC ruled

adversely to him on an adequate and independent state procedural

ground.   In the interests of completeness, however, I address

the contentions in the alternative and also find without merit

Petitioner’s contention that the SJC’s determination regarding

the retroactivity claim and the SJC’s Confrontation Clause

holding are unreasonable applications of federal law.

A.   Exhaustion

     The exhaustion doctrine requires a petitioner to pursue

unsuccessfully in the state courts all available remedies before

a federal habeas application can be entertained.        28 U.S.C.

§ 2254(b)(1); Rose v. Lundy, 455 U.S. 509, 515–20 (1982).           This


                                   10
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 11 of 24



doctrine reflects federalism and comity concerns that “it would

be unseemly in our dual system of government for a federal

district court to upset a state court conviction without an

opportunity to the state courts to correct a constitutional

violation.”   Rose, 455 U.S. at 518 (quoting Darr v. Burford, 339

U.S. 200, 204 (1950)); Clements v. Maloney, 485 F.3d 158, 162

(1st Cir. 2007).

     A petitioner will be found to have exhausted a federal

claim if it was presented “fairly and recognizably” to the state

courts.   Sanchez v. Roden, 753 F.3d 279, 294 (1st Cir. 2014)

(quoting Casella v. Clemons, 207 F.3d 18, 20 (1st Cir. 2000)).

A fair and recognizable presentment occurs when the petitioner’s

state court filings would alert a reasonable state court judge

to the existence of a federal claim.      Id.   In circumstances

where the SJC has reached the merits of the case, but no federal

claim was fairly and recognizably presented, a federal claim

cannot be raised for the first time in a petition for rehearing.

Gunter v. Maloney, 291 F.3d 74, 81–82 (1st Cir. 2002).

     Essentially, “the legal theory [articulated] in the state

and federal courts must be the same.”       Sanchez, 753 F.3d at 294

(alteration in original) (quoting Clements, 485 F.3d at 162).

But this does not mean that each case cited in the habeas

petition must actually have been cited in state court; “[a]s

long as the substance of the federal claim is squarely presented


                                   11
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 12 of 24



to the state tribunal, citation to controlling federal cases is

not a prerequisite for purposes of achieving exhaustion.”

Rashad v. Walsh, 300 F.3d 27, 41 n.10 (1st Cir. 2002) (finding

that petitioner’s failure to cite specific case did not preclude

exhaustion when petitioner’s application for further state

appellate review identified speedy trial claim).

     A petitioner can fairly present the substance of the

federal claim through one of the following methods: “reliance on

a specific provision of the Constitution, substantive and

conspicuous presentation of a federal constitutional claim, on-

point citation to federal constitutional precedents,

identification of a particular right specifically guaranteed by

the Constitution, and assertion of a state-law claim that is

functionally identical to a federal constitutional claim.”

Coningford v. Rhode Island, 640 F.3d 478, 482 (1st Cir. 2011).

In short, the First Circuit “rules about what constitutes

presenting a federal issue are fairly generous.”        Goodrich v.

Hall, 448 F.3d 45, 47 (1st Cir. 2006).

     Mr. Andrade did not specifically cite either Rogers v.

Tennessee or Bouie v. City of Columbia until this habeas

petition.   Respondent contends that this means the claim is

unexhausted.   But in his brief on appeal to the SJC, Mr. Andrade

argued that his right to due process under the Fourteenth

Amendment to the United States Constitution was violated by the


                                   12
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 13 of 24



jury’s consideration of the improperly admitted evidence.

Although Mr. Andrade did not formulate his argument to the SJC

in the same terms or with the precision he now uses — that is,

as an unforeseeable judicial interpretation of a state common-

law rule — the repeated use of the term “due process,” his

general discussion of the Fourteenth Amendment, and his citation

to another federal case may be read as sufficient to put the SJC

on notice of a federal claim of improper retroactivity.

     It is also true that Mr. Andrade did not articulate any

federal claims as such in his petition to the SJC for rehearing.

There, Mr. Andrade argued that the Judge exception “cannot

equitably be applied to the Petitioner.       There is no way that

trial counsel can be reasonably expected to have foreseen this

substantive change in controlling law.”       He did not in his

rehearing petition characterize this as a violation of federal

due process rights, nor did he cite to Rogers, Bouie, or any

other federal law.    Respondent contends that this omission in

the petition for rehearing means the claim was not properly

exhausted.   However, the federal claim had been recognizably

presented, if only dimly so, to the SJC in his original review

on appeal.   The petition for rehearing was a request for

discretionary review by the same court that had already decided

the case.    Because the SJC was notified of the federal claim in

connection with its original review, I find the improper


                                   13
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 14 of 24



retroactivity claim to have been exhausted.       I conclude that for

purposes of exhaustion, Mr. Andrade was not required to repeat

his federal claim previously made before the SJC in his petition

for rehearing.

B.   Adequate and Independent State Law Ground

     The Respondent separately argues that I cannot reach the

merits of Mr. Andrade’s claims because there is an adequate and

independent state-law ground for the decision — the SJC’s

finding that Mr. Andrade procedurally defaulted his

retroactivity claim by failing to object in a timely fashion to

the prosecution’s use of the contested questioning technique to

admit substantive evidence at trial.      I agree.

     In general, “[f]ederal habeas review of a particular claim

is precluded in circumstances in which a state prisoner has

defaulted on that claim in state court by virtue of an

independent and adequate state procedural rule.”        Janosky v. St.

Amand, 594 F.3d 39, 44 (1st Cir. 2010); see Coleman v. Thompson,

501 U.S. 722, 729–32 (1991) (noting that federal courts cannot

review state court decisions that rest on an adequate and

independent state law ground, because the federal decision would

be advisory).    The First Circuit has held “with a regularity

bordering on the monotonous” that the Massachusetts

contemporaneous objection rule is an adequate and independent

state procedural ground that has been consistently applied.


                                   14
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 15 of 24



Janosky, 594 F.3d at 44.    Further, a state appellate court does

not waive the contemporaneous objection rule by engaging in a

discretionary review of the claim to determine whether a

miscarriage of justice has occurred.      Id.; Gunter, 291 F.3d at

79–80.

     That said, a federal court may still review a habeas claim

that has been procedurally defaulted if there is cause for and

prejudice from the default, or if failure to consider the claim

will result in a fundamental miscarriage of justice.         Janosky,

594 F.3d at 44, 46; Gunter, 291 F.3d at 78.

     Cause for a procedural default is found when “the prisoner

can show that some objective factor external to the defense

impeded counsel’s efforts to comply with the State’s procedural

rule.”   Murray v. Carrier, 477 U.S. 478, 488 (1986); Lee v.

Corsini, 777 F.3d 46, 58–59 (1st Cir. 2015) (quoting Carrier,

477 U.S. at 488).   Causes justifying procedural default include

that the “legal basis for a claim was not reasonably available

to counsel.”   Carrier, 477 U.S. at 488.      Prejudice from a

procedural default is determined by the petitioner showing “not

merely that the errors at . . . trial created a possibility of

prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of

constitutional dimensions.”     Id. at 494 (quoting United States

v. Frady, 456 U.S. 152, 170 (1982)); see Janosky, 594 F.3d at


                                   15
        Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 16 of 24



45.     The cause and prejudice requirement provides a “narrow

exception” for a fundamental miscarriage of justice, but this

applies only when the petitioner makes a showing of actual

innocence.     Lee, 777 F.3d at 62 (quoting Burks v. Dubois, 55

F.3d 712, 717 (1st Cir. 1995)).

        The SJC held that Mr. Andrade had procedurally defaulted

his claim concerning the prosecutor’s questioning by failing to

object until the close of evidence.         Andrade, 113 N.E.3d at 320

n.2.    Having determined that the claim was procedurally

defaulted, the SJC then reviewed the claim to ensure there was

no “substantial likelihood of a miscarriage of justice.”             Id. at

320.    It found that there was no such likelihood.         Id.   Thus,

“[t]he SJC’s ruling amounted to nothing more than a decision

that [petitioner] would not be absolved from his procedural

default under its miscarriage of justice review.”           Gunter, 291

F.3d at 79.     Because Massachusetts courts have consistently

applied the contemporaneous objection doctrine, Janosky, 594

F.3d at 44, this constitutes an adequate and independent state

procedural ground — one generally beyond habeas review by a

federal court.

        Exceptions to the adequate and independent state ground

limitation to federal habeas corpus review are not available

here.




                                      16
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 17 of 24



     Mr. Andrade to be sure argues that there was cause for the

procedural default.    His trial counsel, he says, could not

object in the moment without violating his ethical obligations

to Mr. Andrade, because pointing out the leading questions would

lead to corrective action by the prosecution to ensure the

proper introduction of the substantive evidence, thereby

undermining the defense’s case.      It is more than a strain to say

that Mr. Andrade’s counsel could not ethically have alerted the

prosecution to the error, assuming that he believed the grand

jury testimony was not already in the record substantively.

Treating contemporaneous objection to defective evidentiary

submissions capable of correction as an ethical lapse would

effectively gut contemporaneous objection rules, an approach no

court, least of all the Supreme Court of the United States has

even signaled a willingness to undertake.       I cannot conclude

that Mr. Andrade has identified a sufficient cause for the

default.

     Moreover, Mr. Andrade was not prejudiced by any default,

because grand jury testimony is, on a proper foundation,

admissible substantively as a prior inconsistent statement and

there was other corroborating evidence here.        Andrade, 113

N.E.3d at 321–22.   If Mr. Andrade had objected at the moment of

introduction, the prosecutor could easily have read the

testimony into the record in accordance with the SJC’S


                                   17
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 18 of 24



suggestion without the interspersed leading questions to the

witnesses.6    This, of course, is exactly what Mr. Andrade’s

counsel was seeking to avoid; he did not want the grand jury

testimony in the record as substantive evidence at all because

that would foreclose his argument that there was insufficient

evidence.     But this improvident tactical gambit does not amount

to prejudice cognizable in judicial review either directly or

indirectly.    A potential avenue to distract attention from the

evidence was undertaken by not objecting in the hope no one

would notice.    But by failing to object contemporaneously the

Petitioner risked the procedural default of the claim on further

review.   That the defense was confronted with an unwelcome

tactical choice does not allow Mr. Andrade to make an end run

around rules of evidence.     Counsel cannot preserve an argument

of insufficient evidence by failing to object to the questions

when it was clear that the prosecution was attempting to

introduce admissible grand jury testimony as substantive

evidence.     Andrade, 113 N.E.3d at 320 n.2, 322.     Mr. Andrade’s

limited options simply reflect the interplay among the values




6 The SJC observed that “to avoid confusion when offering grand
jury testimony in evidence, we suggest that it be read directly
into the record either by one person reading the questions and a
colleague reading the answers, or by one person reading the
entire excerpt but making clear which portions are questions and
which are answers.” Commonwealth v. Andrade, 113 N.E.3d 317,
322 (Mass. 2018).

                                   18
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 19 of 24



served by long-standing rules of evidence that allow substantive

admission of a prior inconsistent statement.7

     Mr. Andrade’s citation to Salts v. Epps, 676 F.3d 468 (5th

Cir. 2012), does not convince me otherwise.       In Salts, the state

court’s finding of waiver of objection to joint representation

was considered to be an unreasonable determination of fact.            Id.

at 475.   In the state case, the trial judge did not allow the

ineffective assistance claim because of a “recollection” that

the defendants had previously waived any objection; however, no

evidence supporting this “recollection” appeared in the record.

Id. at 475–76.   The respondent conceded that the state courts

erred on the waiver issue.     Id.    Here, Mr. Andrade does not

dispute that he did not object at the time; the record plainly

shows that he waited until the close of evidence to object.            The

only disagreement — the timeliness of the objection — is one of

state law.   There is no unreasonable determination of fact

because there are no facts in dispute; this is a question of


7 It is no doubt for this reason that the original Advisory
Committee Notes to Federal Rule of Evidence 611(c) concerning
leading questions, after finding “[a]n almost total
unwillingness to reverse for infractions” of the traditional
rule that “leading question[s] are as a general proposition
undesirable,” observe that “[t]he matter clearly falls within
the area of control by the judge over the mode and order of
interrogation and presentation and accordingly is phrased in
words of suggestion rather than command.” Fed. R. Evid. 611(c)
1972 advisory committee’s note.       The variety of considerations
are summarized in 28 Charles Alan Wright & Victor J. Gold, FEDERAL
PRACTICE AND PROCEDURE § 6168 (2d ed. 2012).

                                     19
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 20 of 24



state law on which the SJC has — and has already provided — the

final say.

     Mr. Andrade has not advanced any arguments of actual

innocence, so he cannot be excused from procedural default on

the basis of a fundamental miscarriage of justice.

     Because there is no prejudice cognizable on review from the

default and no fundamental miscarriage of justice, I need not

review the merits of the underlying claim, which was disposed of

by the SJC on an adequate and independent state procedural

ground.

C.   Due Process and Confrontation

     Although I conclude I need not reach the merits of the

improper retroactivity argument in light of the SJC’s

determination of procedural default, I register in the

alternative my conclusion that the improper retroactivity claim

is substantively without merit as a due process claim.         For

essentially the same reasons, I conclude the SJC determination

regarding Mr. Andrade’s related Confrontation Clause claim did

not constitute an unreasonable application of clearly

established federal law.    I will discuss the Confrontation

Clause to outline my determination with regard to both

constitutional claims.

     The Confrontation Clause of the Sixth Amendment guarantees

the right of a criminal defendant “to be confronted with the


                                   20
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 21 of 24



witnesses against him.”    U.S. Const. amend. VI.      This means that

a defendant is entitled to cross-examine witnesses against him

who seek to offer “testimonial” evidence — including testimony

before a grand jury.    Crawford v. Washington, 541 U.S. 36, 68

(2004).    However, “the Confrontation Clause guarantees only ‘an

opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever

extent, the defense might wish.’”       Kentucky v. Stincer, 482 U.S.

730, 739 (1987) (quoting Delaware v. Fensterer, 474 U.S. 15, 20

(1985)).   “Ordinarily a witness is regarded as ‘subject to

cross-examination’ when he is placed on the stand, under oath,

and responds willingly to questions.”       United States v. Owens,

484 U.S. 554, 561 (1988).     A witness’s assertion of memory loss

does not necessarily create a problem under the Confrontation

Clause, because the attorney can still cross-examine the witness

on the stand about the witness’s recollections.        Id. at 560–64;

see, e.g., Figueroa v. St. Amand, No. 09-10943-DJC, 2012 WL

2449906, at *2 (D. Mass. June 26, 2012) (holding that lack of

memory did not make witness unavailable for cross-examination

under Sixth Amendment).

     Mr. Andrade claims that by using a leading question

approach to introduce the grand jury testimony, the prosecutor

effectively shielded the grand jury testimony from cross-

examination, in violation of the Sixth Amendment’s Confrontation


                                   21
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 22 of 24



Clause.   The SJC rejected this argument, noting that “‘any

limitation on the effectiveness’ of a cross-examination of a

witness who has been found to have feigned memory loss

‘generally does not implicate the confrontation clause.’”

Andrade, 113 N.E.3d at 321 (quoting Commonwealth v. DePina, 73

N.E.3d 221, 231 (Mass. 2017)).     Mr. Andrade contends that the

opportunity for cross-examination was inadequate not because of

the feigned memory loss but instead due to the prosecutor’s

questioning technique, which under his strained reading of the

common law rule summarily stated in Judge8 could have led defense

counsel to believe that the grand jury testimony had not been

admitted as substantive evidence.       Defense counsel therefore

contends he could not cross-examine the witnesses about their

grand jury testimony without himself putting that testimony in

the record as substantive evidence.

     Mr. Andrade cites to Smith v. Illinois, 390 U.S. 129, 131

(1968), to support his position that “procedures that shield key




8 Mr. Andrade places more weight on the Judge footnote than it
was meant to bear. The footnote is simply a reminder of the
unremarkable general proposition that “facts suggested in
leading questions which are answered in the negative are not
evidence.” Commonwealth v. Judge, 650 N.E.2d 1242, 1254 n.12
(Mass. 1995). The more fundamental issue of the technique for
presentation of grand jury testimony in this instance — whether
“unusual” or “unconventional” under state practice — involved
ratification of “suggested” facts. The technique merely
oriented the witness to his prior testimony under oath without
suggesting some substantive answer.

                                   22
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 23 of 24



facts regarding ‘the credibility of a witness’ from cross-

examination violate the Sixth Amendment.”       In that case, the

trial court sustained an objection to questions by defense

counsel as to a witness’s real name and address.        Smith, 390

U.S. at 131.   The Supreme Court held this violated the

defendant’s rights under the Sixth Amendment because cross-

examination was essentially meaningless without such a

“rudimentary inquiry.”     Id.   The cross-examination at issue in

Mr. Andrade’s case is of a completely different nature.

     Mr. Andrade’s counsel was not prohibited from cross-

examining the witnesses; rather, he did so but decided carefully

to refrain from asking about the grand jury testimony so as not

himself to emphasize it as evidence.       Even without asking about

specifics of the grand jury testimony, defense counsel

nevertheless asked Mr. Silva, in particular, dozens of questions

about the night of the shooting.        Mr. Silva responded

substantively to some questions, though to most he simply

answered “I do not remember.”

     Under AEDPA, I may only grant Mr. Andrade’s application for

habeas relief if the SJC’s adjudication of his Sixth Amendment

claim, or his Fourteenth Amendment Due Process claim, was

contrary to or an unreasonable application of clearly

established federal law.    There is no Supreme Court case law on

point for the issue of whether the use of embedded leading


                                   23
     Case 1:20-cv-10733-DPW Document 20 Filed 09/09/21 Page 24 of 24



questions to introduce prior grand jury testimony undermines a

defendant’s right to cross-examination when defense counsel does

not wish to admit the prior testimony substantively.         This

situation is neither a Confrontation Clause nor a due process

issue because the witness is available for cross-examination

about the underlying event by defendant’s counsel in a manner he

chooses.   As a result, there is no clearly established federal

law to support Mr. Andrade’s argument that there was a violation

of his Fifth or Sixth Amendment rights respectively of Due

Process and Confrontation made applicable to the states by the

Fourteenth Amendment to the United States Constitution.         The SJC

reasonably applied existing Supreme Court precedent.

                            IV. CONCLUSION

     For the reasons set forth more fully above, I GRANT

Respondent’s motion [Dkt. No. 17] for Judgment on the Pleadings

and direct the Clerk to enter judgment dismissing this petition.




                                 /s/ Douglas P. Woodlock____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   24
